Case 3:19-cv-11759-RHC-APP ECF No. 5 filed 07/17/19        PageID.443   Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

VOLKSWAGEN GROUP OF AMERICA
CHATTANOOGA OPERATIONS, LLC,
a Tennessee limited liability corporation,

      Plaintiff,
                                               Case No. 3:19-cv-11759
v.
                                               Hon. Robert H. Cleland
GILL INDUSTRIES, INC.
a Michigan corporation,

      Defendant.

Miller, Canfield, Paddock and Stone, PLC       Miller Johnson
Todd A. Holleman (P57699)                      James R. Peterson (P43102)
Morgan L. Lear (P83072)                        45 Ottawa Ave SW, Suite 1100
150 West Jefferson, Suite 2500                 Grand Rapids, MI 49503
Detroit, Michigan 48226                        (616) 831-1700
(313) 496-7668                                 petersonj@millerjohnson.com
holleman@millercanfield.com                    Attorneys for Defendant
Attorneys for Plaintiff


                    NOTICE OF VOLUNTARY DISMISSAL

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff

Volkswagen Group of America Chattanooga Operations, LLC hereby gives notice

of its voluntary dismissal of this action, without prejudice and without costs. All

costs of filing and service have been paid and no answer or motion pursuant to

Federal Rule of Civil Procedure 8, 12, or 56 has been served upon the Plaintiff by

the Defendant as of the date of this notice.
Case 3:19-cv-11759-RHC-APP ECF No. 5 filed 07/17/19            PageID.444    Page 2 of 2



                                          Respectfully submitted,

                                          Miller, Canfield, Paddock and Stone, P.L.C.


                                          By: /s/Todd A. Holleman
                                                 Todd A. Holleman (P57699)
                                          150 West Jefferson, Suite 2500
                                          Detroit, MI 48226
                                          (313) 963-6420
                                          holleman@millercanfield.com
                                          Attorneys for Plaintiff
Dated: July 17, 2019




                            CERTIFICATE OF SERVICE
         I hereby certify that on July 17, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system which will send

notification of such filing to all attorneys of record.



                                          /s/Todd A. Holleman
                                          Miller, Canfield, Paddock and Stone, PLC
                                          150 West Jefferson, Suite 2500
                                          Detroit, MI 48226
                                          (313) 963-6420
                                          holleman@millercanfield.com



34018408.1\147342-00018




                                             2
